Name: Commission Regulation (EEC) No 3821/87 of 18 December 1987 amending Regulation (EEC) No 1623/87 opening, allocating and providing for the administration of a Community tariff quota for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/42 Official Journal of the European Communities 19 . 12. 87 COMMISSION REGULATION (EEC) No 3821/87 of 18 December 1987 amending Regulation (EEC) No 1623/87 opening, allocating and providing for the administration of a Community tariff quota for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statis ­ tical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 1623/87 (2) opened a Community tariff quota at zero duty for 5 250 tonnes of certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff for the period 1 July 1987 to 30 June 1988 ; Whereas Regulation (EEC) No 2658/87 has established, with effect from 1 January 1988, the new nomenclature for goods, known as the combined nomenclature, which meets the require ­ ments of both the Common Customs Tariff and the External Trade Statistics of the Community and which replaces the present nomenclature ; whereas the validity of Regulation (EEC) No 1623/87 which refers to the nomenclature of the Common Customs Tariff is extended beyond 1 January 1988 ; whereas, in consequence, this Regulation should be adjusted according to the combined nomenclature ; whereas such adjustment is purely technical without involving any change in the subtance, HAS ADOPTED THIS REGULATION : Article 1 The table appearing in Article 1 (1 ) of Regulation (EEC) No 1623/87 is replaced by the following table : 'SÃ ©riai No CN code Description Volume of tariff quota (tonnes) Rate of duty , (%) 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 Eels (Anguilla spp.), fresh, chilled or frozen, intended for proces ­ sing enterprises or for use in the industrial manufacture of products falling within heading No 1604 of the combined nomenclature (a) 5 250 0 (a) Monitoring of use for this special purpose shall be carried out pursuant to the relevant Community provisions. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987 . For the Commission COCKFIELD * Vice-President (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 152, 12. 6 . 1987, p. 1 .